                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

DONALD JONES,                             )
                                          )
             Plaintiff,                   )
                                          )
      v.                                  )      CASE NO. 3:19-CV-200-WKW
                                          )                 [WO]
ROBERT WILKIE, et al.,                    )
                                          )
             Defendants.                  )

                                      ORDER

      On April 22, 2019, the Magistrate Judge recommended that Plaintiff’s

complaint be dismissed for failure to prosecute and abide by orders of the court.

(Doc. # 11.) Plaintiff timely objected. (Doc. # 12.) After an independent and de

novo review of the record, the Recommendation, and the objections, the court finds

that the objections are due to be overruled and the Recommendation adopted.

      Plaintiff objects that, under 28 U.S.C. § 1915(g), he should not be required

to pay the filing fee because he is “under imminent danger of serious physical

injury.” Plaintiff claims that the U.S. Department of Veterans Affairs “for the past

11 months [has] denied Plaintiff medical treatment and his life-sustaining

medications to cause his death or force him into a life of crime.” (Doc. # 12, at 3.)

      But the Magistrate Judge did not apply § 1915(g)’s “three strikes” rule in

recommending dismissal, so the “imminent danger” exception to that rule does not
apply.     Moreover, that exception does not provide a freestanding ground for

excepting the payment of fees. The Magistrate Judge concluded that the affidavit

Plaintiff attached in support of his motion to proceed in forma pauperis showed

that he was in fact able to pay the filing fee. (Doc. # 8.) That conclusion was

upheld by the District Judge on review (Docs. # 9, 10), and the court finds no

reason to revisit it now.

         It is therefore ORDERED:

         (1)   The Recommendation (Doc. # 11) is ADOPTED.

         (2)   Plaintiff’s objections (Doc. # 12) are OVERRULED.

         (3)   This case is DISMISSED without prejudice for failure to prosecute

and abide by orders of the court.

         A separate final judgment will be entered.

         DONE this 26th day of June, 2019.

                                               /s/ W. Keith Watkins
                                         UNITED STATES DISTRICT JUDGE




                                           2
